      Case 1:17-cr-00102-SPW-TJC Document 54 Filed 01/24/19 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 17-102-BLG-SPW

                   Plaintiff,
                                                ORDER CONTINUING
vs.                                             CHANGE OF PLEA
                                                HEARING
TODD MICHAEL HARRIS, SR.,

                   Defendant.




      Defendant has filed an unopposed motion requesting the change of plea

hearing be continued. (Doc. 53.) Good cause appearing, IT IS HEREBY

ORDERED that the change of plea hearing currently set for January 29, 2019 at

9:00 a.m. shall be vacated and rescheduled for February 5, 2019, at 9:00 a.m. in

the Bighorn Courtroom, James F. Battin Federal Courthouse, Billings, Montana.

      DATED this 24th day of January, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
